Citation Nr: 0509800	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-04 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 1994 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to an effective date prior to March 14, 1994 
for the grant of service connection for fibromyalgia 
syndrome.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a low back injury with disc involvement and 
fibromyositis prior to November 23, 1992.  

4.  Entitlement to a rating in excess of  20 percent for 
residuals of a low back injury with disc involvement and 
fibromyositis prior to March 14, 1994.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2001 rating action that granted a TDIU 
effective March 14, 1994.  A Notice of Disagreement (NOD) 
with the effective date of the award was received in August 
2001.  In August 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In November 2002, the Board remanded this case to the RO for 
due process development pursuant to 38 C.F.R. § 19.9 and 
Manlincon v. West, 12 Vet. App.  238 (1999).  A Statement of 
the Case (SOC) was issued in January 2003, and a Substantive 
Appeal was received later that month.

On VA Form 9 dated in December 2002, the veteran's 
representative requested a Board hearing at the RO.  On VA 
Form 9 dated January 28, 2003, the veteran requested a Board 
hearing in Washington, D.C.  On VA Form 9 dated January 31, 
2003, the veteran's representative stated that the veteran 
did not want a Board hearing.  By letters of April 2003, the 
Board requested the veteran and his representative to clarify 
whether the veteran wanted a Board hearing, and if so, the 
type and location of the hearing.  The veteran's 
representative responded subsequently in April 2003 that the 
veteran did not want another Board hearing.

By decision of May 2003, the Board denied an effective date 
prior to March 14, 1994 for the grant of a TDIU.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2004, counsel for the 
appellant and the VA Secretary filed a Joint Motion for 
Remand; later that month, the Court issued an Order granting 
the Joint Motion, vacating the Board's May 2003 decision and 
remanding the matter to the Board for proceedings consistent 
with the Joint Motion.
 
For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The remand also addresses issues 
for which the veteran has filed the first of two actions 
needed to place the issue in appellate status: an effective 
date prior to March 14, 1994 for the grant of service 
connection for fibromyalgia syndrome; the denial of a rating 
in excess of 10 percent for residuals of a low back injury 
with disc involvement and fibromyositis prior to November 23, 
1992; and the denial of a rating in excess of   20 percent 
for residuals of a low back injury with disc involvement and 
fibromyositis prior to March 14, 1994.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

In the Joint Motion, the parties noted that in August 2001 
the veteran filed a timely NOD with the February 2001 rating 
action that granted a 20 percent rating from November 23, 
1992 for residuals of a low back injury with disc involvement 
and fibromyositis, and a 40 percent rating from March 14, 
1994 for that disability; the veteran claimed ratings in 
excess of 10 percent prior to November 23, 1992, and    20 
percent prior to March 14, 1994.  The parties also noted that 
the veteran's August 2001 statement constituted a NOD with 
the February 2001 rating action that granted service 
connection from March 14, 1994 for fibromyalgia syndrome: the 
veteran claimed an earlier effective date for the grant of 
service connection for that disability.  In both instances, 
the RO failed to issue a SOC on the earlier effective date 
issues, in accordance with 38 C.F.R. § 19.9 and the Court's 
holding in Manlincon.

The parties further noted that the veteran's claim for an 
effective date prior to March 14, 1994 for the grant of a 
TDIU was inextricably-intertwined with the abovementioned 
earlier effective date claims, inasmuch as the grant of an 
earlier effective date for either service connection for 
fibromyalgia or an increased rating for the low back 
disability may have a direct bearing on whether and when the 
veteran may have met the minimum schedular requirements for a 
TDIU.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991); 
Harris v. Derwinski, 1 Vet. App. 180, 181 (1991).  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).  

Accordingly, consistent with the Court Order and Joint 
Motion, and to ensure that all due process requirements are 
met, the Board finds that the matter on appeal must be 
REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should issue to the veteran 
and his attorney a SOC on the denial of 
an effective date prior to March 14, 1994 
for the grant of service connection for 
fibromyalgia syndrome; the denial of a 
rating in excess of 10 percent for 
residuals of a low back injury with disc 
involvement and fibromyositis prior to 
November 23, 1992; and the denial of a 
rating in excess of  20 percent for 
residuals of a low back injury with disc 
involvement and fibromyositis prior to 
March 14, 1994.  With the SOC, the RO 
should furnish the veteran and his 
attorney VA Form 9, and afford them the 
appropriate time period for perfecting an 
appeal as to each of those denials.  The 
veteran and his attorney are hereby 
reminded that, to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be perfected 
(as to each of these claims, within 60 
days of the issuance of the SOC).  

2.  After completing the above action, 
the RO should readjudicate the issue of 
an effective date prior to March 14, 1994 
for the grant of a TDIU, to include 
consideration of whether the veteran's 
November 1992 claim for increase may be 
an informal claim for a TDIU, and whether 
an earlier effective date for a TDIU is 
warranted on an extra-schedular basis 
(see 38 C.F.R. § 4.16(b) (2004)).

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  As regards the denial of any claim(s) 
for which a perfected appeal has been 
filed, the RO must furnish to the veteran 
and his attorney an appropriate 
Supplemental SOC that includes citation 
to all legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


